Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
FINAL ACTION
	This action is in response to amendment filed on 11/5/2021. Claims 1 and 3-20 are amended. Claim 2 is cancelled. Claims 1 and 3-20 are pending.
Response to Arguments – 
Examiner’s Remarks – Specification Objection (Title)
The examiner finds applicant’s amended title submitted 11/5/2021, to be insufficient to overcome the objection. The examiner recommends the following title: SYSTEM AND METHOD FOR GATHERING AND COMMUNICATING VEHICLE INCIDENT DATA FOR VEHICLE INCIDENT RECONSTRUCTION. 
Examiner’s Remarks – Claim Objection
	The examiner withdraws the claim objection in view of applicant’s claim amendment.
Examiner’s Remarks - 35 USC § 103
Applicant argues:
“This amendment is made without prejudice, is intended only to advance prosecution of the application, and should not be construed as agreement or acquiescence with the rejection. Applicant notes that the above amendment consists of the inclusion of previously dependent Claim 2 into Claim 1. The Examiner rejected Claim 2 on the basis of Dimitri allegedly teaching the elements of Claim 2. In particular, the Examiner cites Dimitri Paragraph 0015 wherein Dimitri teaches "event can include an auto accident" to support the Examiner's § 103 rejection. See Office Action Page 7. Applicant respectfully asserts that Dimitri's teaching of an event including an auto accident does not teach the combination of data with "other databases comprising at least one of most wanted list, terror watch list, driving history, arrest and conviction records, financial record / credit score, vehicle recall history, vehicle repair history, and vehicle accident history." Accordingly, Applicant respectfully asserts that neither Dimitri nor Picciotti, alone or in combination teach all the elements of Amended Claim 1. Claims 15 and 20 stand as the application's remaining independent claims and have been amended to include similar features as Claim 1. Therefore, Claims 15 and 20, as well as all remaining dependent claims it the application are believed to be in condition for allowance for at least the”.

The examiner respectfully disagrees. 

First, examiner notes that a database is an organization of collected formatted data. Secondly, the examiner notes that applicant’s usage of the phrase “at least one of”, places the amended claim limitation in alternative form. As such with regards to applicant’s alternative limitation of, “vehicle accident history”, the examiner respectfully draws attention to Dimitri paragraph 0033 where the following is disclosed: “the user program can be installed in multiple vehicles so that when a first vehicle is struck by a second vehicle, the first vehicle records the time, location, and impact area, orientation and speed of the first vehicle, and sends a broadcast to other communications devices. The second vehicle responds to the broadcast by sending the time, location, impact area of the second vehicle, and an orientation and speed of the second vehicle. The information enhances the accident investigation by supplying basic information such as time and date, but also the information for analysis to ascertain, fault, witnesses, weather conditions related to the time and date, etc.”. In this instance the examiner contends that Dimitri tells us that vehicle accident history (i.e., …”a first vehicle is struck by a second vehicle, the first vehicle records the time, location, and impact area, orientation and speed of the first vehicle, and sends a broadcast to other communications devices. The second vehicle responds to the broadcast by sending the time, location, impact area of the second vehicle, and an orientation and 

The examiner finds applicant’s remarks to be non-persuasive in view of the above noted teachings of Dimitri. 
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner recommends the following title: SYSTEM AND METHOD FOR GATHERING AND COMMUNICATING VEHICLE INCIDENT DATA FOR VEHICLE INCIDENT RECONSTRUCTION. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3-11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitri et al. (US Patent Publication No. 2015/0094013 and Dimitri hereinafter) in view of Picciotti (US Patent Publication No. 2014/0358394).

As to claims 1 and 15, Dimitri teaches a system for cryptographically verifiable and authenticated entity incident reconstruction comprising:
sending and receiving communication data by at least one transceiver device (305) on one or more entities (i.e., …teaches in par. 0035 the following: “, allowing the first, second, and third vehicles to communicate with each other. The first, second, and third vehicles can each send a broadcast message, that is, a request, and/or receive a reply from one or more of the other vehicles.”.);
storing, in at least one memory storage device data received and sent from said entities for a time period (i.e., …teaches in par. 0036 the following: “the third vehicle 314 can also collect information from the first and second vehicles 310, 312”), wherein said data comprises a plurality of entries (i.e., …teaches in par. 0036 the following: “the third vehicle 314 can also collect information from the first and second vehicles 310, 312”);
upon occurrence of an incident at an incident location at an incident time involving at least one incident entity (i.e., …teaches in par. 36 the following: “The replies include an ID for the vehicles which may include a VIN number as discussed above in previous examples, and a location and time of event time stamps. Thus, the first and second vehicles 310, 312, exchange information, and the third vehicle 314 provides information to the first and second vehicles.”.):
sending a final request for data logs from at least one other communication-connected entity in a vicinity of said incident (i.e., …teaches in par. 0037 the following: “sends out a broadcast 
if there are data logs, processing said data logs from said at least one other communication-connected entity (i.e. ...teaches par. 0036 the following: “The information can be useful in an accident investigation and for locating witnesses to the event /accident.”.), 
storing all said data and data logs in said at least one memory storage device with said recorded data and storing to a file (435) in memory (i.e., …teaches in par. 0036 the following: “the third vehicle 314 can also collect information from the first and second vehicles 310, 312.”);
wherein, said data is combined with other databases comprising at least one of most wanted list, terror watch list, driving history, arrest and conviction records, financial record / credit score, vehicle recall history, vehicle repair history, and vehicle accident history ((i.e., … teaches in par. 0015 the following: “event can include an auto accident”) … The examiner notes record that applicant’s usage of the phrase “at least one of”, places the claim limitation(s) in alternative form. As such with regards to applicant’s alternative limitation of, “vehicle accident history”, the examiner contends that Dimitri teaches that the event data of the accident will be exchanged and saved for investigation.).

Dimitri does not expressly teach:
wherein said data logs are sent using at least one of a signed and encrypted protocol whereby an originating entity can be determined;
sending a request for stationary communication-connected entities in said vicinity to store off their data, if any, for a final request time period;

downloading said file from each said entity; 
and using simulation software with said file from each said entity, recreate said incident.
In this instance the examiner notes the teachings of prior art reference Picciotti.
With regards to applicant’s claim limitation element of, “wherein said data logs are sent using at least one of a signed and encrypted protocol whereby an originating entity can be determined”, Picciotti teaches in par. 0028 the following: “The system can collect vehicle event data from the on-board data collection devices, receivers, and sensors, and then encode the data using encryption and authentication software and systems to prevent tampering and to ensure admissibility in court and store the data on re-writable media, either a hard drive or flash memory, present with the on-board computer system”. 
With regards to applicant’s claim limitation element of, “sending a request for stationary communication-connected entities in said vicinity to store off their data, if any, for a final request time period”, Picciotti teaches in par. 0041 the following: “transmit and download the encrypted and authenticated data from the on-board computer system to (3) a back end computer server system that processes and securely archives the encrypted/authenticated data in a data vault and that also provides functionality to mine for and retrieve the stored data for later use.”.
With regards to applicant’s claim limitation element of, “applying cryptographic protections to said file such that confidentiality, authenticity and integrity can be determined”, Picciotti teaches in par. 0028 the following: “system will generate a data checksum using a combination of the date and a hard-coded system ID as a `salt`, thus indelibly linking the collected information to both the device and the vehicle in which the device is located”. 

With regards to applicant’s claim limitation element of, “and using simulation software with said file from each said entity, recreate said incident”, Picciotti teaches in par. 0025 the following: “transmitting the encrypted information to a back end server for secure storage and possible later use in analyzing and recreating specific movements of the vehicle during the event”. Further teaches in paragraph 0030 the following: “record data in perpetuity, for later retrieval, or to record and transmit to a data storage system, and may also be integrated with forensic animation or other software”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dimitri with the teachings of Picciotti by including the feature of data protection. Utilizing data protection as taught by Picciotti above allows a system to provide comprehensive data integrity and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Dimitri's system will obtain the capability to provide enhanced data communication security. 

As to claim 2, (Canceled).

As to claim 3, Dimitri in combination with Picciotti as applied to claim 1, specifically Dimtri teaches system for cryptographically verifiable and authenticated entity incident reconstruction of either of claims 1-2, wherein said entity is at least one of a vehicle (210), a drone, an aircraft, a vessel, and a stationary object (i.e., …teaches in par. 33 the following: “the user program can be installed in multiple vehicles so that when a first vehicle is struck by a second vehicle, the first vehicle records the 

As to claim 4, Dimitri in combination with Picciotti as applied to claim 1, specifically Dimtri teaches the system of any of claims 1-3 wherein said data comprises vehicle to everything (V2X) communications (140), and said sending and receiving comprises Dedicated Short Range Communications (DSRC) (i.e., …teaches in par. 0016 the following: “broadcasting a request may include RF (radio frequency) or WiFi (i.e., wirelessly communicating using radio waves)”).

As to claim 5, Dimitri in combination with Picciotti as applied to claim 1, specifically Dimitri teaches accident reporting however the system Dimitri does not expressly teaches a system for cryptographically verifiable and authenticated entity incident reconstruction of any of claims 1-4 comprising a step of device encryption provisioning (405) comprising: generating an Identification Number - Key for one or more entities (505); applying said Identification Number - Key to components of said one or more entities (510); receiving input for said one or more entities (515); validating authenticity of at least one of said input and said one or more entities (520); 11 performing operation of said input if validated (525); and 12 logging said operation (530), whereby said authenticity of said one or more entities is immutable and cryptographically verified.
In this instance the examiner notes the teachings of prior art reference Picciotti.
With regards to applicant’s claim limitation element of, “generating an Identification Number - Key for one or more entities (505); applying said Identification Number - Key to components of said one or more entities (510)”, Picciotti teaches in par. 0028 the following: “generate a data checksum using a 
With regards to applicant’s claim limitation element of, “receiving input for said one or more entities (515); validating authenticity of at least one of said input and said one or more entities (520)”, teaches in paragraph 0028 the following: “authentication software and systems to prevent tampering”. The examiner notes that the system will receive data input and the data input will be authenticated. 
 With regards to applicant’s claim limitation element of, “11 performing operation of said input if validated (525); and 12 logging said operation (530), whereby said authenticity of said one or more entities is immutable and cryptographically verified”, teaches in paragraph 0041 the following: “event data from data devices, sensors and receivers, and then processes the collected data using software that encrypts and authenticates the collected data before storing the encrypted/authenticated data in a data storage device in communication with the on-board computer system”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dimitri with the teachings of Picciotti by including the feature of data authentication. Utilizing data authentication as taught by Picciotti above allows a system to provide comprehensive data security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Dimitri's system will obtain the capability to provide enhanced data communication integrity. 

As to claim 6, Dimitri in combination with Picciotti as applied to claim 1, specifically Dimitri teaches accident reporting however the system Dimitri does not expressly teaches a system for cryptographically verifiable and authenticated entity incident reconstruction of any of claims 1-5 wherein said step of sending and receiving data by at least one transceiver device on at least one said entity (410) comprises: operating a vehicle's vehicle to everything (V2X) key management in a securely 
data which cannot be verified as authentic are discarded, if received data is determined to be authentic, said V2X data they contain is processed (625); said V2X data is either communicated to a vehicle CPU (630), stored (415), or added to outgoing V2X messages to be transmitted or propagated (640).
In this instance the examiner notes the teachings of prior art reference Picciotti.
With regards to applicant’s claim limitation element of, “wherein said step of sending and receiving data by at least one transceiver device on at least one said entity (410) comprises: operating a vehicle's vehicle to everything (V2X) key management in a securely configured V2X communications environment comprising: a vehicle V2X device (605) communicating with other V2X devices by receiving communications from said other V2X devices (610)”, teaches in paragraph 0041 the following: “event data from data devices, sensors and receivers, and then processes the collected data using software that encrypts and authenticates the collected data before storing the encrypted/authenticated data in a data storage device in communication with the on-board computer system”.
With regards to applicant’s claim limitation element of, “said vehicle V2X device (605) further communicates with said other V2X devices by sending communications to said other V2X devices (615); said V2X data received from external V2X devices is verified to be authentic (620)”, teaches in paragraph 0028 the following: “authentication software and systems to prevent tampering”.
With regards to applicant’s claim limitation element of, “data which cannot be verified as authentic are discarded, if received data is determined to be authentic, said V2X data they contain is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dimitri with the teachings of Picciotti by including the feature of data authentication. Utilizing data authentication as taught by Picciotti above allows a system to provide comprehensive data security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Dimitri's system will obtain the capability to provide enhanced data communication integrity. 

As to claim 7, Dimitri in combination with Picciotti as applied to claim 1, specifically Dimitri teaches accident reporting however the system Dimitri does not expressly teaches a system for cryptographically verifiable and authenticated entity incident reconstruction of any of claims 1-6 wherein said step of ensuring, at said at least one other communication-connected entity, that said data logs are sent using at least one of a signed and encrypted protocol whereby an originating entity can be determined (410) comprises: 6 receiving messages from external V2X devices (705); authenticating messages (710); if said message or its contents are not authentic, discard it and log activities (725); if said message and its contents are authentic, read said data (715) for use by the vehicle V2X device for further processing (720) or storage.
In this instance the examiner notes the teachings of prior art reference Picciotti.

With regards to applicant’s claim limitation element of, “if said message or its contents are not authentic, discard it and log activities (725); if said message and its contents are authentic, read said data (715) for use by the vehicle V2X device for further processing (720) or storage”, teaches in paragraph 0056 the following: “storing a checksum. This would allow changes to be detected”. The examiner notes that if the changes are detected then the data will be not be used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dimitri with the teachings of Picciotti by including the feature of data authentication. Utilizing data authentication as taught by Picciotti above allows a system to provide comprehensive data security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Dimitri's system will obtain the capability to provide enhanced data communication integrity. 

As to claim 8, Dimitri in combination with Picciotti as applied to claim 1, specifically Dimitri teaches accident reporting however the system Dimitri does not expressly teaches a system for cryptographically verifiable and authenticated entity incident reconstruction of any of claims 1-7 wherein said step of applying cryptographic protections to said file such that confidentiality, authenticity and integrity can be determined (440) comprises: creating a record (805); adding all data to said record (810); encrypting and signing said record (815); and saving said record (820), whereby the confidentiality of logged data is protected.
In this instance the examiner notes the teachings of prior art reference Picciotti.
Picciotti teaches in par. 0041 the following: “transmit and download the encrypted and authenticated data from the on-board computer system to (3) a back end computer server system that processes and securely archives the encrypted/authenticated data in a data vault and that also provides functionality to mine for and retrieve the stored data for later use”. Teaches in par. 0053 the following: “perform the encryption and authentication steps of the methods of the invention. Following collection and storage of the vehicle data on the on-board computer system, the computer system will generate a data checksum using a combination of the date and a hard-coded system ID as a `salt`, thus indelibly linking the collected information to both the device and the vehicle the device was located in.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dimitri with the teachings of Picciotti by including the feature of data authentication. Utilizing data authentication as taught by Picciotti above allows a system to provide comprehensive data security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Dimitri's system will obtain the capability to provide enhanced data communication integrity. 

As to claim 9, Dimitri in combination with Picciotti as applied to claim 1, specifically Dimitri teaches accident reporting however the system Dimitri does not expressly teaches a system for cryptographically verifiable and authenticated entity incident reconstruction of any of claims 1-8 wherein applying cryptographic protections to said file such that confidentiality, authenticity and integrity can be determined (445) comprises: receiving data (905); recreating at least one key (910); decrypting and verifying file (915); 8 processing data (920); and 9 logging activities (925).
In this instance the examiner notes the teachings of prior art reference Picciotti.
Picciotti teaches in par. 0041 the following: “transmit and download the encrypted and authenticated data from the on-board computer system to (3) a back end computer server system that processes and securely archives the encrypted/authenticated data in a data vault and that also provides functionality to mine for and retrieve the stored data for later use.”. Teaches in his abstract the following: “data can be later decrypted to analyze driver performance or verify the existence of a claimed”. Further teaches in paragraph 0056 the following: “decrypted using a series of keys”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dimitri with the teachings of Picciotti by including the feature of cryptographic data protection. Utilizing cryptographic data protection as taught by Picciotti above allows a system to provide comprehensive data handling and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Dimitri's system will obtain the capability to provide enhanced data security. 

As to claim 10, Dimitri in combination with Picciotti as applied to claim 1, specifically Dimtri teaches the system for cryptographically verifiable and authenticated entity incident reconstruction of any of claims 1-9 further comprising a step of: opting-in by a controller of a respective entity to share 

As to claim 11, Dimitri in combination with Picciotti as applied to claim 1, specifically Dimtri teaches the system for cryptographically verifiable and authenticated entity incident reconstruction of any of claims 1-10 wherein said step of storing (415) comprises: non-volatile memory (NVM) (330) and a circular volatile buffer (325) (i.e. …teaches in par. 0041 the following: “both volatile and non-volatile media, removable and non-removable media. System memory 58, shown in FIG. 1, can include computer system readable media in the form of volatile memory, such as random access memory (RAM) and/or cache memory or others. Computer system may further include other removable/non-removable, volatile/non-volatile computer system storage media. By way of example only, storage system 18 can be provided for reading from and writing to a non-removable, non-volatile magnetic media (e.g., a "hard drive"). Although not shown, a magnetic disk drive for reading from and writing to a removable, non-volatile magnetic disk (e.g., a "floppy disk"), and an optical disk drive for reading from or writing to a removable, non-volatile optical disk such as a CD-ROM, DVD-ROM or other optical media can be provided. In such instances, each can be connected to bus 14 by one or more data media interfaces.”.).

As to claim 13, Dimitri in combination with Picciotti as applied to claim 1, specifically Dimitri teaches the system for cryptographically verifiable and authenticated entity incident reconstruction of any of claims 1-12 wherein said downloading said file from each said entity (445) comprises an upload via Over The Air (OTA) to a cloud (340) (i.e. …teaches in par. 40 the following: “The computer system may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed cloud computing 

As to claim 14, Dimitri in combination with Picciotti as applied to claim 1, specifically Dimitri teaches the system for cryptographically verifiable and authenticated entity incident reconstruction of any of claims 1-13 wherein said vicinity of said incident is defined as a line of sight distance from said incident location to each said stationary entity within a line of sight of said incident location, and for each mobile said entity (i.e., ….Dimitri teaches in par. 35 the following: “a first vehicle 310 is in a traffic accident 30 (which is an embodiment of an event) with a second vehicle 312. A third vehicle 314 is in the vicinity 40 of the accident/event”), a distance from a said incident location to each said mobile entity within a line of sight of said incident at 7 said incident time (i.e., ….Dimitri teaches in par. 35 the following: “a first vehicle 310 is in a traffic accident 30 (which is an embodiment of an event) with a second vehicle 312. A third vehicle 314 is in the vicinity 40 of the accident/event”).

Dimitri does not expressly teach:
and 8 said step of using simulation software with said file from each said entity, recreate said incident (450) comprises 2D or 3D.
In this instance the examiner notes the teachings of prior art reference  Picciotti.
Picciotti teaches in par. 0025 the following: “transmitting the encrypted information to a back end server for secure storage and possible later use in analyzing and recreating specific movements of the vehicle during the event”. Further teaches in paragraph 0030 the following: “record data in perpetuity, for later retrieval, or to record and transmit to a data storage system, and may also be integrated with forensic animation or other software”.


As to claim 16, Dimitri in combination with Picciotti as applied to claim 15, specifically Dimitri teaches the method of claim 15 wherein said incident occurrence comprises: 3 at least one of a designation by an operator of an entity; or an accident (i.e., …teaches in par. 33 the following: “the user program can be installed in multiple vehicles so that when a first vehicle is struck by a second vehicle, the first vehicle records the time, location, and impact area, orientation and speed of the first vehicle, and sends a broadcast to other communications devices. The second vehicle responds to the broadcast by sending the time, location, impact area of the second vehicle, and an orientation and speed of the second vehicle.”).

As to claim 18, Dimitri in combination with Picciotti as applied to claim 15, specifically Dimitri teaches the method of any of claims 15-17 wherein said incident entity is at least one said entity directly associated with said incident (i.e., …teaches in par. 33 the following: “the user program can be installed in multiple vehicles so that when a first vehicle is struck by a second vehicle, the first vehicle records the time, location, and impact area, orientation and speed of the first vehicle, and sends a broadcast to other communications devices. The second vehicle responds to the broadcast by sending the time, location, impact area of the second vehicle, and an orientation and speed of the second vehicle.”).

As to claim 19, Dimitri in combination with Picciotti c, specifically Dimitri teaches the method of any of claims 15-18 further comprising: determining fault or circumstances from said incident recreation results, wherein said at least one incident entity is at least one entity sustaining damage at about said incident location at about said incident time (i.e., …teaches in par. 33 the following: “the user program can be installed in multiple vehicles so that when a first vehicle is struck by a second vehicle, the first vehicle records the time, location, and impact area, orientation and speed of the first vehicle, and sends a broadcast to other communications devices. The second vehicle responds to the broadcast by sending the time, location, impact area of the second vehicle, and an orientation and speed of the second vehicle.”).

As to claim 20, Dimitri teaches a system for cryptographically verifiable and authenticated entity incident reconstruction comprising: 
sending and receiving communication messages by at least one transceiver device on at least one said entity (410) (i.e., …teaches in par. 0035 the following: “The detection devices 20 can include the user program, as discussed above, allowing the first, second, and third vehicles to communicate with each other. The first, second, and third vehicles can each send a broadcast message, that is, a request, and/or receive a reply from one or more of the other vehicles.”.); 
storing, in at least one memory storage device (320) on each said entity, all data received and sent from a plurality of said entities for a time period (i.e., …teaches in par. 0036 the following: “the third vehicle 314 can also collect information from the first and second vehicles 310, 312”), 
wherein said time period is in a range of about 30 to 120 seconds before and after said incident time, and wherein said data comprises a plurality of entries (415) (i.e., …teaches in par. 0020 the following: “… determined immediately after the event has occurred, for instance, including a few seconds after the event occurrence to a few minutes.”); 

upon occurrence of an incident (420) at an incident location at an incident time involving at least one incident entity (i.e., …teaches in par. 36 the following: “The detection devices 20 of all the vehicles 310, 312, 314 send replies 36 to the other vehicles detection devices 20, respectively. The replies include an ID for the vehicles which may include a VIN number as discussed above in previous examples, and a location and time of event time stamps. Thus, the first and second vehicles 310, 312, exchange information, and the third vehicle 314 provides information to the first and second vehicles”. The examiner notes that exchange of information will occur when the incident occurs.);
sending, by said incident entity, a final request for data logs from at least one other communication-connected entity in a vicinity of said incident (425) (i.e., …teaches in par. 0037 the following: “sends out a broadcast signal/message embodied as the request 34. The detection devices of the second and third vehicles, 312, 314, send replies 36 to the detection device 20 of the first vehicle 310. The replies include an ID for the second and third vehicles. The replies can provide useful information about the time of the accident, and the location of the second and third vehicles to aid in an investigation of the accident”). 


Dimitri does not expressly teach:
ensuring at said at least one other communication- connected entity, that said data logs are sent using at least one of a signed and encrypted protocol whereby an originating entity can be determined (410); 
sending a request for stationary communication- connected entities in said vicinity to store off their data for a final request time period, wherein said final request time period is in a range of about 30 to 120 seconds before and after said incident time; 
combining said all data stored in said at least one memory storage device with said recorded data logs and storing to a file (435) in memory wherein said data stored to memory is contained in said final request data logs; 
applying cryptographic protections to said file such that confidentiality, authenticity and integrity can be determined (440); 
downloading said file from each said entity (445) wherein said downloaded file comprises data stored off from stationary entities; 
and using simulation software with said file from each said entity, 36 recreate said incident (450).

With regards to applicant’s claim limitation element of, “ensuring at said at least one other communication- connected entity, that said data logs are sent using at least one of a signed and encrypted protocol whereby an originating entity can be determined (410)”, teaches in par. 0028 the following: “The system can collect vehicle event data from the on-board data collection devices, receivers, and sensors, and then encode the data using encryption and authentication software and systems to prevent tampering and to ensure admissibility in court and store the data on re-writable media, either a hard drive or flash memory, present with the on-board computer system”. 
With regards to applicant’s claim limitation element of, “sending a request for stationary communication- connected entities in said vicinity to store off their data for a final request time period, wherein said final request time period is in a range of about 30 to 120 seconds before and after said incident time”, teaches in par. 0041 the following: “transmit and download the encrypted and authenticated data from the on-board computer system to (3) a back end computer server system that processes and securely archives the encrypted/authenticated data in a data vault and that also provides functionality to mine for and retrieve the stored data for later use.”.
With regards to applicant’s claim limitation element of, “combining said all data stored in said at least one memory storage device with said recorded data logs and storing to a file (435) in memory wherein said data stored to memory is contained in said final request data logs”, teaches in par. 0041 the following: “transmit and download the encrypted and authenticated data from the on-board computer system to (3) a back end computer server system that processes and securely archives the encrypted/authenticated data in a data vault and that also provides functionality to mine for and retrieve the stored data for later use.”.
With regards to applicant’s claim limitation element of, “applying cryptographic protections to said file such that confidentiality, authenticity and integrity can be determined (440)”, teaches in par. 
With regards to applicant’s claim limitation element of, “downloading said file from each said entity (445) wherein said downloaded file comprises data stored off from stationary entities”, teaches in par. 0025 the following: “transmitting the encrypted information to a back end server for secure storage and possible later use in analyzing and recreating specific movements of the vehicle during the event”. 
With regards to applicant’s claim limitation element of, “and using simulation software with said file from each said entity, 36 recreate said incident (450)”, Picciotti teaches in par. 0025 the following: “transmitting the encrypted information to a back end server for secure storage and possible later use in analyzing and recreating specific movements of the vehicle during the event”. Further teaches in paragraph 0030 the following: “record data in perpetuity, for later retrieval, or to record and transmit to a data storage system, and may also be integrated with forensic animation or other software”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dimitri with the teachings of Picciotti by including the feature of data protection. Utilizing data protection as taught by Picciotti above allows a system to provide comprehensive data integrity and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Dimitri's system will obtain the capability to provide enhanced data communication security. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dimitri in view of Picciotti as applied to claim 1 above and further  in view of Eder et al. (US Patent Publication No. 2010/0014842 and Eder hereinafter).

As to claim 12, Dimitri in combination with Picciotti as applied to claim 1, teaches accident reporting system however neither reference expressly teaches a system for cryptographically verifiable and authenticated entity incident reconstruction of any of claims 1-11 further comprising recording black box data from at least one of the incident entity and the communication-connected entity in a vicinity of said incident.
In this instance the examiner notes the teachings of prior art reference Eder. 
Eder teaches in paragraph 004 the following: “Accident recorders or also black boxes record various data directly before an accident and store them reliably.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dimitri and Picciotti with the teachings of Eder by including the feature of a blackbox recorder. Utilizing blackbox recorder as taught by Eder above allows a system to provide comprehensive data storage and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Dimitri and Piccoitti will obtain the capability to provide enhanced vehicle accident awareness. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dimitri in view of Picciotti as applied to claim 15 above and further  in view of Wright  (US Patent Publication No.  2013/0302758).

As to claim 17, Dimitri in combination with Picciotti as applied to claim 1, teaches accident reporting system however neither reference expressly teaches a method of either of claims 15-16 wherein said incident occurrence (420) comprises an accident indicated by damage indicated by a signal designating a deployment of an airbag.
In this instance the examiner notes the teachings of prior art reference Wright. 
Wright teaches in paragraph 123 the following: “airbag deployment”.
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
(571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497